DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejection of claims 1-4, 6-13, and 15-20 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 6, 10, 15, and 19 have been amended and claims 5 and 14 have been cancelled.   Thus, claims 1-4, 6-13, and 15-20 are presented for examination.

Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Lee [U.S. Patent Publication 2021/0229743], discloses a controller used for operating a parking operation (paragraphs 0032, 0034, and 0040 as well as figure 1, item 300 and figure 3), a controller determining the difficulty of parking in a space based upon information of the detected size of a parking space captured by a sensor unit (paragraph 0040), the generation of a trajectory for parking in a parking spot once it has been determine the spot is suitable for the vehicle (paragraphs 0038 and 0039) thereby denoting the detected parking spot is suitable for parking, and a trajectory for parking in the spot being generated for travel into the spot (paragraphs 0041-0045). The second most similar art of record, Kim [U.S. Patent Publication 2018/0261017], discloses a method and apparatus for operating a parking space for an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689